DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-6, 13, 17, 18 are pending wherein claims 1 and 13 are in independent form. 
3.	Claims 7-12, 14-16 have been cancelled.
Response to Arguments
4.	Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	Applicant argues on page 5 of the remarks, “Applicant respectfully disagrees, because a person skilled in the art would understand that reception of the paging message in split time means reception of the paging message based on different time-domain parameters. As the meaning of “split time” is clear to a person skilled in the art, withdrawal of rejections under 35 U.S.C. §112 is respectfully requested.”
		In response, examiner respectfully disagrees because:
	Examiner disagrees with the applicant that reception of the paging message in split time means reception of the paging message based on different time-domain parameters. Split time means a part of the time such as a time slot and receiving a paging message in split time or in a time slot is clear. However, the claimed paging message is received in a frequency hopping manner and the split time with respect to the frequency hopping. Split time does not mean multiple segments of time/multiple time slots and therefore, claimed split time is not clear with respect to different frequency hops to receive the paging message (in a frequency hopping manner). 
6.	Applicant argues on page 7 of the remarks, “In contrast, claim 1 recites that “determining a number of BWP(s) supported by the UE; and receiving, according to the number of BWP(s) supported by the UE. the paging message on the BWP corresponding to the acquired BWP identifier.” In Kim, all the technical approaches are proposed based on a given minimum receiving bandwidth of UE and with a precondition that each band is equal to the minimum receiving bandwidth of UE. There is no need for UE to determine the number of BWPs supported by UE, and the UE does not rely on the number of BWPs supported by UE to determine which band is available to reception of a paging message. Unlike Kim, in claim 1, the number of BWPs is determined and the paging massage on the BWP is received according the number of BWPs supported by the UE. Thus, claim 1 is patentably distinct from Kim.”
		In response, examiner respectfully disagrees because:
	UE receives paging message based on the reception bandwidth (10 MHz) supported by the UE. It is shown in Fig. 1 that a UE having a reception bandwidth of 10 MHz can not receive paging message when the paging message is sent over the 20 MHz system bandwidth (Fig. 1, Par 0011-0017). Therefore, reception of paging message by the UE clearly depends on the bandwidth supported by the UE (10 MHz Bandwidth part out of the 20 MHz system bandwidth). The UE 

		Therefore, in view of above reasons, examiner maintains the rejection.






Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 2 recites, “in a case that the number of BWP(s) supported by the UE is one, receiving, by in a frequency hopping manner, the paging message on the BWP corresponding to the acquired BWP identifier in split time”. It is not clear what is meant by the “split time”. Split means dividing/breaking into parts. It is not clear how time is divided and how that divided time (split time) is related to the reception of paging message in a frequency hopping manner.  
		Claim 17 recites limitations similar to claim 2 above and thereby, is rejected for the reasons discussed above with respect to claim 2.




Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 4-6, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20080081645 A1, hereinafter referred to as Kim).
		Re claim 1, Kim teaches a method for receiving a paging message, applied to a User Equipment (UE) (Abstract), the method comprising:
	(i) receiving paging configuration information (System information, paging indicator, PI) from a base station (Node B), the paging configuration information comprising a Band Width Part (BWP) identifier of a BWP (Band A) for receiving a paging message by the UE (UE 216, 218), and the paging message being configured on a minimum band width supported by the UE (10 MHz supported by the UE) in the BWP corresponding to the BWP identifier (Band A) (Fig. 2-5, Par 0037-0041, Par 0047-0054);
	(ii) acquiring, according to the paging configuration information (System information/paging indicator, PI includes the band information such as Band A that carries the paging message), the BWP identifier for receiving the paging message (Paging message received on Band A) (Fig. 2-5, Par 0037-0041, Par 0047-0054);

	(iv) receiving, according to the number of BWP(s) supported by the UE (UE supports one 10 MHz band (BWP) at a time), the paging message on the BWP (receiving paging message on band A when UE supports one 10 MHz band (BWP) at a time) corresponding to the acquired BWP identifier (band A) (Fig. 2-5, Par 0037-0041, Par 0047-0054).
		Claim 13 recites a user equipment performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 4, Kim teaches a paging configuration method, applied to a base station (Node B) (Abstract), the method comprising:
	(i) generating paging configuration information (System information/paging indicator, PI includes the band information such as Band A that carries the paging message), the paging configuration information comprising a Band Width Part (BWP) identifier of a BWP for receiving, by a UE, a paging message (System information/paging indicator, PI includes the band information such as Band A that carries the paging message), and the paging message being configured on a minimum band width supported by the UE in the BWP (UE supports one 10 MHz band (BWP) at a time) corresponding to the BWP identifier (Band A) (Fig. 2-5, Par 0037-0041, Par 0047-0054); and 
	(ii) sending the paging configuration information ((System information/paging indicator, PI includes the band information such as Band A that carries the paging message) to the UE (Fig. 2-5, Par 0037-0041, Par 0047-0054).

		Re claim 6, Kim teaches that the UE comprises a UE supporting one BWP (UE1, UE2, UE 216, UE 218 support one 10 MHz band (BWP) at a time, Fig. 1-3) and a UE supporting a plurality of BWPs (UE4 supports two 10 MHz band (BWPs) at a time, Fig. 1) (Fig. 1-3, Par 0012-0016, Par 0037-0041).
Allowable Subject Matter
		Claims 3, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Murray et al (US 20200404617 A1) discloses to send paging block configuration to receive paging message based on UE capability/paging assistance (Fig. 51-53).







Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax 
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473